Title: From Thomas Jefferson to George Jefferson, 6 April 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Monticello Apr. 6. 05.
                  
                  Your favor of the 2d. is recieved & I thank you for the admonition as to my tobo. I shall hand it on to my overseer with a proper charge. I should be for holding out for 7.D. unless you should foresee a permanent fall of price. I expect there are or will very soon be with you the following articles
                  10. packages from Washington sailed Mar. 17.
                  5. Nos. [No. 1. being 12. bands] from Phila. sailed Mar. 20.
                  a pipe of wine from N. York sailed Mar. 21.
                  80. bundles nailrod from Phila. sailed Mar. 31.
                  the first & second parcels I should be anxious to recieve before I leave this, which will be on the 14th. The wine should come by the most trusty hand; the nailrod by those we usually employ. my painter, now at work here is so much in want of the articles on the next page, that I must pray you to procure them in Richmond & forward them by the Milton stage which will be leaving Richmond immediately after you recieve this. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     7 ℔ red lead.
                     7. ℔ stone ochre
                     2. ℔ Umber
                     2. ℔ Terradisiana
                     6. ℔ litharge
                     2. ℔ rose-pink
                     4. oz. Prussian blue
                     6. oz. white vitriol
                     6. books of gold leaf.
                     25. ℔ whiting.
                     5. oz. Vermilion
                     6. small sash brushes.
                  
               